Title: Treasury Department Circular to the Collectors of the Customs, 6 February 1792
From: Hamilton, Alexander,Treasury Department
To: Collectors of the Customs



Sir,
Treasury Department,February 6, 1792.

It is my wish that you transmit to this office a return of the public property, exclusive of cash and bonds, in the hands of all the officers of the customs in your district, that is to say, the scales, weights, boats, &c. which may be in the hands or charge of any officer of the customs, from the Collector to the Inspector or Inspectors. This return it will be fit that you also transmit with your quarterly accounts on the 31st of December next, and so for each succeeding year.
Should the Register of the brig Lydia, of Washington, NorthCarolina, appear at your office, it is to be detained, proof being before me that the brig has been sold. The certificate is No. 4, of 22d April 1790, James Rhodes owner and master, and states the vessel to be of 98½ tons, square sterned, and without a head. The brig being now in the port of Philadelphia, this instruction is not extended to the vessel, but is confined to the certificate of registry.
It is my desire whenever any person’s bond for duties shall be put in suit, by you, that you will transmit information to the Collectors of the several ports within the State in which you reside, in order that further credit may be refused according to law during the default; and should it be common for the importers in your district to use other adjacent ports, or should you know that such defaulter uses any such ports to make his importations, you will give notice in such places also. When the bonds shall be discharged information thereof should be given at such of the Custom-houses as may have been notified of the default.
Ample time having been given to the Commanders of vessels trading to foreign ports, it is my desire that the 9th Section of the Collection Law may hereafter be enforced.
I am, Sir,   Your most obedient servant,
A Hamilton
